Case 4:20-cv-00896-ALM-KPJ Document 13 Filed 12/16/20 Page 1 of 3 PageID #: 90




  1
                                           U.S. DISTRICT COURT                FILED
  2
                                     EASTERN DISTRICT OF TEXAS                     DEC 1 6 2020
  3
                                                                               Clerk, U.S. District Court
       Mr. Michael Moates, individually and on                                 Eastern District of Texas
  4    behalf of DC Chronicle, a 501(c)3 non¬
       profit charity organization
  5
  6                    Plaintiffs,
               V.
                                                              Case No.: 4:20-cv-00896-ALM-KP
  7
       Facebook Inc., Facebook Payments Inc,
  8    Mark Zuckerberg, as Chief Executive
       Officer, Sher l Sandberg, as Chief
  9    Operating Officer
 10
                      Defendants.
 11
 12
 13         MOTION TO RECONSDER ORDER ON DC CHRONICLE AS A PLAINTIFF

 14       1. On December 15, 2020, Judge Johnson issued an order stating that due to precedent set

 15           by Rowland v. California Men s Colony, DC Chronicle could not be a plaintiff in the
 16
              lawsuit. This claim is based on the Defendants Response to the Plaintiffs Emergency
 17
             Motion for Tempora y Restraining Order. The claim that DC Chronicle is a corporation is
 18
 19           false. DC Chronicle was filed as a Limited Liability Company in the State of Texas'. It is

 20           important to note that while Limited Liability Companies have similar powers to

 21            corporations they are not in fact corporations. We respectfully agree and submit that
 22
             Rowland v. California Men’s Colony says the lower courts have uniformly held that 28
 23
             U.S.C. § 1654 . . . does not allow corpor tions, partnerships, or associations to appear in
 24
 25          federal court otherwise than by licensed counsel but that DC Chronicle is none of these.

 26          DC Chronicle is a 501(C)3 non-profit charity organization limited liability company.

 27
 28
      1 https // wcpa.q i.state.lx.us/coa AoaSoan hBtn - Texas Taxpay r # 32069122086


                                                      - 1 -
Case 4:20-cv-00896-ALM-KPJ Document 13 Filed 12/16/20 Page 2 of 3 PageID #: 91




   1     2. Absent, the request above given the court s statement in the order saying [T]he

   2         appropriate measure for a judge to take when confronted with an unrepresented
   3
             corporation is inherently discretionar we would ask the court to consider a couple of
   4
             different options.
   5
                a. Allowing the Plaintiffs to submit another amended complaint removing DC
   6
   7                Chronicle from the lawsuit.

   8            b. The court dropping DC Chronicle from the lawsuit.
   9
                c. Allowing a motion to drop DC Chronicle from the lawsuit.
  10
            The reason behind making this request is for a couple of reasons. To start, the court
  11
             approved the Plaintiffs Motion to for Leave to Proceed in Forma Pauperis. Dkt 3. Having
  12
  13        to refile the lawsuit and request this again would cause the US Marshall’s to need to

  14        reserve the Defendants at a cost. In addition, the Plaintiffs and Defendants have already

  15
            discussed dropping certain individuals from the lawsuit and a motion will soon be filed to
  16
            that effect. As the court stated in its order [T]he appropriate measure for a judge to take
  17
            when confronted with n unrepresented corporation is inherently discretionary , the court
  18
  19        could allow at its discretion an amended complaint. FRCP Rule 15 says Amending as a

 20         Matter of Course. A party may amend its pleading once as a matter of course within:

 21         Other Amendments. In all other cases, a party may amend its pleading only with the
 22
            opposing party's written consent or the court's leave. The court should freely give leave
 23
            when justice so requires.
 24
 25      3. The Plaintiffs also ask the court to note that in accordance with the above citation from

 26         the Federal Rules of Civil Procedure it is our intention to request that the Defendants

 27         allow us to file an amended complaint.
 28


                                                     -2-
Case 4:20-cv-00896-ALM-KPJ Document 13 Filed 12/16/20 Page 3 of 3 PageID #: 92




   1                                                                /s/ Michael Moates

   2                                                     2700 Colorado Boulevard #1526
   3
                                                                     Denton, TX 76201
  4
                                                                        (817)999-7534
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
 21
  22
  23
 24
 25
 26
 27
 28


                                           - 3 -
